EXHIBIT 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (the "Agreement") is entered into as of this 13th day
of March 2014 by and between Chembio Diagnostics, Inc., a Nevada corporation
(the "Company"), and John Sperzel ("Employee"), to be effective as of March 13,
2014 (the "Effective Date").  Employee and the Company are sometimes referred to
individually as a "Party" and collectively as the "Parties."
In consideration of the mutual covenants, promises and agreements herein
contained, the Company and Employee hereby covenant, promise and agree to and
with each other as follows:
1.            Employment.  The Company shall employ Employee, and Employee shall
perform services for and on behalf of the Company upon the terms and conditions
set forth in this Agreement.
2.            Positions and Duties of Employment.  Employee shall be required to
devote his full energy, skill and best efforts as required to the furtherance of
his managerial duties with the Company as the Company's Chief Executive
Officer.  While serving in this capacity, Employee shall have the
responsibilities, duties, obligations, rights, benefits and requisite authority
as is customary for his position and as may be determined by the Company's Board
of Directors (the "Board").
Employee understands that his employment as Chief Executive Officer of the
Company involves a high degree of trust and confidence, that he is employed for
the purpose of furthering the Company's reputation and improving the Company's
operations and profitability, and that in executing this Agreement he undertakes
the obligations set forth herein to accomplish those objectives.  Employee
agrees that he shall serve the Company fully, diligently, competently and to the
best of his ability.  Employee certifies that he fully understands his right to
discuss this Agreement with his attorney, that he has availed himself of this
right to the extent that he desires, that he has carefully read and fully
understands this entire Agreement, and that he is voluntarily entering into this
Agreement.
3.            Duties.  Employee shall perform the following services for the
Company:
(a)            Employee shall serve as Chief Executive Officer of the Company,
or in such other position as determined by the Board, and in that capacity shall
work with the Company to pursue the Company's plans as directed by the Board. 
The Board agrees to recommend and support Employee as a Director promptly after
the Effective Date of this Agreement.
(b)            Employee shall perform duties with the functions of the Chief
Executive Officer of the Company, subject to the direction of the Board.
(c)            During the Term of this Agreement (defined below), Employee shall
devote substantially all of Employee's business time to the performance of
Employee's duties under this Agreement, and substantially all of Employee's
business time under this Agreement will be spent in the Company's locations on
Long Island, New York, except for business trips taken on behalf of and for the
business interests of the Company, unless otherwise agreed to by the Board; 
provided, however, that Employee may serve as a Director of up to two other
entities so long as such entities are not competitive with the Company and such
service would not pose a conflict for Employee or restrict his ability to carry
out his duties to the Company, and so long as any such position is approved by
the Board.  Without limiting the foregoing, Employee shall perform services on
behalf of the Company for at least forty hours per week, and Employee shall be
reasonably available at the request of the Company at other times, including
weekends and holidays, to meet the needs and requests of the Company's
operations, customers, and Board. 


(d)            During the Term, Employee will not engage in any other activities
or undertake any other commitments that conflict with or take priority over
Employee's responsibilities and obligations to the Company, its business, and
its customers, including without limitation those responsibilities and
obligations incurred pursuant to this Agreement.
4.            Term.
(a)            Unless terminated earlier as provided for in this Agreement, the
term of this Agreement shall be for three years, commencing on the Effective
Date and ending on the third anniversary of the Effective Date (the "Term").
(b)            At least ninety (90) days prior to the expiration of the term of
this Agreement, the Company shall give Employee a written notice stating either
that (i) the Company desires to attempt to negotiate a new employment contract
with Employee to continue as an employee of the Company after the expiration of
the term of this Agreement (a "Notice To Negotiate"), or (ii) the Company does
not desire for Employee's employment with the Company to continue after the
expiration of the term of this Agreement (a "Notice Of Non-Continuation").  If
the Company does not deliver either a Notice To Negotiate or a Notice Of
Non-Continuation at least ninety (90) days prior to the expiration of the term
of this Agreement, then the Company shall be deemed to have delivered a Notice
Of Non-Continuation.  Prior to the Company's delivering either a Notice To
Negotiate or a Notice of Non-Continuance, according to the time requirements in
this paragraph, the Company or the Employee may commence negotiations for a new
employment contract to continue after the expiration of this Agreement, provided
that the 90-day notice provisions of the foregoing sentences of this paragraph
will still be in effect beginning 90 days before expiration of this Agreement.
1

--------------------------------------------------------------------------------

(c)              If the employment relationship is terminated by either Party,
Employee agrees to cooperate with the Company and with the Company's new
management with respect to the transition of the new management in the
operations previously performed by Employee.  Upon Employee's termination,
Employee agrees to return to the Company all Company documents (and all copies
thereof), any other Company property in Employee's possession or control, and
any materials of any kind that contain or embody any proprietary or confidential
material of the Company.
5.            Compensation.  Employee shall receive the following as
compensation:
(a)            A base salary at an annual rate of $375,000, subject to periodic
review by the Board or the Compensation Committee of the Board (the
"Compensation Committee"), payable in accordance with the Company's customary
payroll practices (the "Base Salary"); and
(b)            An annual bonus, in the discretion of the Compensation Committee
or Board, of up to 40% of the Base Salary, in the discretion of the Compensation
Committee or the Board, with criteria established each year by the Compensation
Committee or the Board, to consist of financial, strategic, and other management
goals.  The bonus shall be paid between January 1 and March 15 of the year
following the year to which the bonus applies.
(c)            If Employee is eligible, the Company shall include Employee in
any profit sharing plan, executive stock option plan, pension plan, retirement
plan, medical and/or hospitalization plan, and/or any and all other benefit
plans, except for disability and life insurance, which may be placed in effect
by the Company for the benefit of the Company executives during the Term. 
Except for the fact that the Company at all times shall provide Employee with
all or at least a portion of Employee's medical and/or hospitalization
insurance, which shall not be less than that afforded to the Company's other
executives, nothing in this Agreement shall limit (i) the Company's ability to
exercise the discretion provided to it under any such benefit plan, or (ii) the
Company's discretion to adopt, not adopt, amend or terminate any such benefit
plan at any time.
(d)            Employee shall be entitled to five weeks vacation leave for each
year of the Term, as well as sick leave, medical insurance coverage and any
other benefits consistent with the Company's plans and policies in effect for
the Company's executives from time to time.  The Company may modify, in its sole
and absolute discretion, such benefits from time to time as it considers
necessary or appropriate.
(e)            During the Term, Employee shall be reimbursed for reasonable
expenses that are authorized by the Company and that are incurred by Employee
for the benefit of the Company in accordance with the standard reimbursement
practices of the Company.  Any direct payment or reimbursement of expenses shall
be made only upon presentation of an itemized accounting conforming in form and
content to standards prescribed by the Internal Revenue Service relative to the
substantiation of the deductibility of business expenses.
(f)            In addition to the Base Salary, during the first four months of
the Term, the Company shall reimburse Employee, for reasonable transportation
(for train, bus, or gasoline) for traveling from Massachusetts to, and lodging
expenses for hotel rooms near, the Company's offices on Long Island, New York. 
The Company and the Employee will adhere to the terms of subparagraph 5(e) above
in accordance with the matters in this subparagraph.


 (g)            Any payments which the Company shall make to Employee pursuant
to this Agreement shall be reduced by standard withholding and other applicable
payroll deductions, including, without limitation, federal, state or local
income or other taxes, social security and medicare taxes, state unemployment
insurance deductions, state disability insurance deductions, and any other
applicable tax or deduction (collectively, any withheld taxes and deductions,
"Deductions").
 
2

--------------------------------------------------------------------------------

6.            Stock Option Grant.
(a)            Grant of Stock Options.  In recognition of Employee's importance
and value to the Company and as an additional inducement for Employee to enter
into this Agreement, but subject in all respects to the terms and conditions of
this Agreement, including, without limitation, the vesting/exercisability
schedule set forth below, and the Company's 2008 Stock Incentive Plan (the
"Plan") and the Company's form of Stock Option Agreement, the Company hereby
grants to Employee on the later of the Effective Date or the date that this
Agreement has been signed by the Employee and the Company (the "Option Grant
Date"), stock options to purchase 250,000 shares (the "Options") of the
Company's common stock, $0.01 par value per share (the "Common Stock"), 43,132
of the Options are intended to be incentive stock options under the Plan and
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended, and 206,868 of the Options are intended to be non-qualified stock
options under the Plan.  Resales of shares of common stock underlying the
incentive stock options will be covered by the Company's registration statement
on Form S-3; resales of shares of common stock underlying the non-qualified
stock options will not be covered by the S-3 registration statement.  The price
per share of the Options shall be equal to the Fair Market Value (as that term
is defined below) of the Common Stock on the Option Grant Date.  For purposes of
this Agreement, the term "Fair Market Value" shall mean the Volume Weighted
Average Traded Price (as defined below) of the Common Stock on the Option Grant
Date on the National Association of Securities Dealers Automated Quotation
System ("NASDAQ").  Subject to the terms and conditions of this Agreement,
50,000 of the Options shall become exercisable on each of the first five
anniversaries of the Option Grant Date, and all the Options will expire on the
seventh anniversary of the Option Grant Date unless exercised prior to that
date.  The Company hereby designates as incentive stock options 25,000 of the
Options that become exercisable on the first anniversary of the Option Grant
Date and also 18,132 of the Options that become exercisable on the second
anniversary of the Option Grant Date.  As used in this Agreement, the term
"Volume Weighted Average Traded Price" shall mean, for a given day, the sum of
sale prices for all shares traded during that day, divided by the total
aggregate number of shares traded during that day.
(b)            No Proportionate or Partial Vesting or Becoming Exercisable. 
There shall be no proportionate or partial vesting (or becoming exercisable) of
the Options between the vesting dates (or between the dates on which they become
exercisable) set forth in subparagraph 6(a) above.
(c)            Restrictions on Transfer.  Employee shall not exercise, sell,
transfer, pledge, hypothecate, assign or otherwise encumber or dispose of the
Options, except as set forth in this Agreement.  Any attempted exercise, sale,
transfer, pledge, hypothecation, assignment or other disposition of the Options
in violation of this Agreement shall be void and of no effect.  The provisions
of this Section 6(c) shall cease to apply to an individual Option on the date on
which that Option becomes exercisable.
(d)            Forfeiture; Immediate Vesting.  If Employee's employment is
terminated by Employee at any time other than for "Reasonable Basis" (as that
term is hereinafter defined) or by the Company for Cause (as that term is
hereinafter defined), then Employee will forfeit, without compensation, any and
all Options that are not exercisable as of the date of termination of Employee's
employment.  In the event Employee's employment is terminated by Employee for
"Reasonable Basis" or in the event the Company terminates Employee's employment
without his consent for a reason other than Cause, then all of the Options shall
become exercisable immediately.
7.            Confidentiality.
(a)            Employee hereby warrants, covenants and agrees that, without the
prior express written consent of the Company, and unless required by law, court
order or similar process, Employee shall hold in the strictest confidence, and
shall not disclose to any person, firm, corporation or other entity, any and all
of the Company's information, including, for example, and without limitation,
any data related to (i) drawings, sketches, plans or other documents concerning
the Company's business or development plans, customers or suppliers; (ii) the
Company's development, design, construction or sales and marketing methods or
techniques; or (iii) the Company's trade secrets and other "know-how" or
information not of a public nature, regardless of how that information came to
the custody of Employee (collectively, subsections (i), (ii) and (iii) of this
Section 7(a), "Information").  For purposes of this Agreement, such Information
shall include, but not be limited to, any information regarding a formula,
pattern, compilation, program, device, method, technique or process that (A)
derives independent economic value, present or potential, not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (B) is the subject
of Company efforts.
(b)            In the event Employee is required by law, court order or similar
process to disclose any Information, Employee shall provide the Company
immediate notice of such obligatory disclosure prior to such disclosure, so that
the Company, at its sole option, may attempt to seek a protective order or other
appropriate remedy to preclude such disclosure.
(c)            The warranty, covenant and agreement set forth in this section 7
shall not expire, shall survive this Agreement, and shall be binding upon
Employee without regard to the passage of time or any other event.
3

--------------------------------------------------------------------------------

8.            Company's Right to Inventions and Discoveries.
(a)            "Inventions" means all improvements, discoveries, inventions,
works of authorship, mask works, computer programs, source and object codes,
writings, formulas, ideas, processes, techniques, know-how and data, made or
conceived or reduced to practice or developed by Employee, either alone or
jointly with others as a result of employment at the Company or that otherwise
relate to the Company's actual or anticipated business or research or
development.  "Proprietary Rights" means all trade secret, patent, copyright,
trademark, trade name, service mark, and other intellectual property rights
throughout the world.  Inventions and Proprietary Rights do not include
inventions that the Employee developed entirely on Employee's own time without
using the Company's equipment, supplies, facilities, or Information except for
those inventions that either relate to the Company's actual or anticipated
business, research or development or that result from work performed by the
Employee for the Company.
(b)            Employee hereby assigns and agrees to assign in the future to the
Company all of Employee's right, title and interest in and to any and all
Inventions and all Proprietary Rights, whether or not subject to protection
under the patent, copyright, trademark or industrial design laws, made or
conceived or reduced to practice or learned by Employee (solely or jointly with
others) during Employee's employment with the Company (including, without
limitation such employment prior to the Effective Date) and for a one-year
period after Employee's termination of employment with the Company (collectively
"Assigned Intellectual Property").  Employee further agrees that all Assigned
Intellectual Property is the sole property of the Company.
(c)            Employee agrees to promptly notify and fully disclose to the
Company all Assigned Intellectual Property, and will take such steps as are
deemed necessary to maintain complete and current records of same.  Employee
will, at the Company's request and expense, whether during or after employment,
take such steps as are reasonably necessary to assist the Company in securing,
maintaining, defending or enforcing any title and right to Assigned Intellectual
Property.
9.            Non-Compete.  Employee acknowledges and recognizes the highly
competitive nature of the Company's business and that Employee's duties
hereunder justify restricting Employee's further employment following any
termination of employment.  Employee further acknowledges and understands that
the Company recognizes Employee's importance and value to the Company and thus
has provided Employee with the overall compensation package described hereunder
in order to induce Employee to enter into this Agreement.  Accordingly, Employee
agrees that so long as Employee is employed by the Company, and (i) for a period
of two years following the termination of this Agreement, Employee shall not
induce or attempt to induce any employee of the Company to leave the employ of
the Company, or in any way interfere with the relationship between the Company
and any other employee; (ii) for a period of one year following the termination
of this Agreement, Employee, except when acting at the request of the Company on
behalf of or for the benefit of the Company, shall not induce customers, agents
or other sources of distribution of the Company's business under contract or
doing business with the Company to terminate, reduce, alter or divert business
with or from the Company; and (iii) for the period during which Employee is
entitled to be paid severance under this Agreement (or for a period of six (6)
months after termination of this Agreement if Employee's employment is
terminated under circumstances in which Employee is not entitled to severance
pursuant to the terms of this Agreement), Employee shall not, directly or
indirectly, either as a principal, agent, employee, employer, consultant,
partner, member or manager of a limited liability company, shareholder of a
company that does not have securities registered under the Securities Exchange
Act of 1934 (the "1934 Act"), or a shareholder in excess of one (1%) percent of
a company that has securities registered under the 1934 Act, corporate officer
or director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that directly
competes with the business activities of the Company (which at the present time
are point-of-care diagnostics for infectious diseases in humans and animals) in
or about any market in which the Company is, or has publicly announced a plan
for, doing business.  Employee further covenants and agrees that the restrictive
covenants set forth in this paragraph are reasonable as to duration, terms, and
geographical area and that the same protects the legitimate interests of the
Company, imposes no undue hardship on Employee, and is not injurious to the
public.  The covenant set forth under (iii) above shall not apply if Employee's
employment is terminated within twelve months of a Change Of Control (as defined
below).  Ownership by Employee, for investment purposes only, of less than one
percent of any class of securities of a corporation if those securities are
listed on a national securities exchange or registered under the 1934 Act shall
not constitute a breach of the covenant set forth under (iii) above.  Employee
acknowledges and understands that, by virtue of his position with the Company,
he will have exposure to various entities with which the Company does business
or is in discussions to do business.  Accordingly, Employee hereby covenants and
agrees that, so long as he is employed by the Company, he will not, except with
the prior written consent of the Company, solicit or enter into any discussions
for a position of employment with any such entities.  It is the desire and
intent of the Parties that the provisions of this paragraph be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
portion of this paragraph shall be adjudicated to be invalid or enforceable,
this paragraph shall be deemed amended to apply in the broadest allowable manner
and to delete therefrom the portion adjudicated to be invalid or unenforceable,
such amendment and deletion to apply only with respect to the operation of this
paragraph in the particular jurisdiction in which that adjudication is made.
4

--------------------------------------------------------------------------------

10.            Internal Revenue Code Section 409A ("409A") Matters.  This
Agreement is intended to comply with Section 409A of the U.S. Internal Revenue
Code.  Any ambiguous provisions will be construed in a manner that is compliant
with or exempt from the application of 409A.  If a provision of this Agreement
would result in the imposition of an applicable tax under 409A, the Parties
agree that such provision shall be reformed to avoid imposition of the
applicable tax, with such reformation effected in a manner that has the most
favorable result to Employee.
(a)            For purposes of 409A, each payment or amount due under this
Agreement shall be considered a separate payment, and Employee's entitlement to
a series of payments under this Agreement is to be treated as an entitlement to
a series of separate payments.
(b)            If (x) Employee is a "specified employee," as that term is
defined in 409A and determined as described below in this Paragraph 11(b), and
(y) any payment due under this Agreement is subject to 409A and is required to
be delayed under 409A because Employee is a specified employee, that payment
shall be payable on the earlier of (A) the first business day that is six months
after Employee's separation from service, as that term is defined in 409A, (B)
the date of Employee's death, or (C) the date that otherwise complies with the
requirements of 409A.  This Section 10(b) shall be applied by accumulating all
payments that otherwise would have been paid within six months of Employee's
separation and paying those accumulated amounts on the earliest business day
that complies with the requirements of 409A.  For purposes of determining the
identity of specified employees, the Board may establish procedures as it deems
appropriate in accordance with 409A.
11.            Termination.
(a)            If, anytime after the first anniversary of the date of this
Agreement,  Employee's employment is terminated by the Company without Cause (as
defined below), or if Employee terminates his employment for Reasonable Basis
(as defined below), then the Company shall, in exchange for Employee's execution
of a general release and waiver of claims against the Company as of the
termination date in a form reasonably acceptable to the Company, (i) continue to
pay as severance Employee's Base Salary for a period of six months following the
date such general release and waiver of claims is executed by Employee and
delivered to the Company; and (ii) continue to pay the Company share of health
insurance premium payments, as in effect for other executive officers of the
Company, during the period when Employee is paid severance.  The severance
payments shall be made in accordance with the Company's customary payroll
practices, and all payments described above shall be subject to all applicable
Deductions.  The Company shall provide Employee with the general release and
waiver described above not later than thirty (30) days after the termination of
this Agreement and Employee shall have a maximum of thirty (30) days to sign the
general release and waiver.
If the Company provides a Notice Of Non-Continuation as described in Paragraph 4
above, then the Company shall, in exchange for Employee's execution of a general
release and waiver of claims against the Company as of the termination date in a
form reasonably acceptable to the Company, (i) continue to pay as severance
Employee's Base Salary for a period of six months following the date such
general release and waiver of claims is executed; and (ii) continue to pay the
Company share of health insurance premium payments, as in effect for other
executive officers of the Company, during the period when Employee is paid
severance.  The severance payments shall be made in accordance with the
Company's customary payroll practices, and all payments described above shall be
subject to all applicable Deductions.  The Company shall provide Employee with
the general release and waiver described above not later than thirty (30) days
after the termination of this Agreement and Employee shall have a maximum of
thirty (30) days to sign the general release and waiver.
                                          If the Company provides a Notice To
Negotiate as described in Paragraph 4 above, and the Employee and the Company
have not entered into a new employment agreement at the time of expiration of
the term of this Agreement, then the same terms and conditions of the preceding
paragraph shall apply.
Notwithstanding any provision herein to the contrary: (a) if there is a
Disengaging Change of Control (as defined below) and Employee terminates his
employment within six (6) months after such Disengaging Change in Control, the
severance to be paid to Employee will be nine (9) months; and (b) if there is an
Engaging Change of Control (as defined below) and at any time thereafter, the
Company terminates Employee's employment without Cause or Employee terminates
his employment with Reasonable Basis, the severance to be paid to Employee will
be nine (9) months.
In the event of any such termination set forth in this Section 11(a), Employee
will not be entitled to any additional cash compensation or benefits beyond what
is provided in the first sentence of this Section 11(a), except that Employee
shall be entitled to receive all compensation earned (including pay for up to
two weeks of unused vacation in accordance with Company policy as set forth in
the Company's Employee Handbook dated April 2012), plus any accrued unused
vacation (calculated on a per diem proportionate basis) for the year of
termination, and all benefits and reimbursements due through the effective date
of termination.  In addition, Employee shall be entitled to payment of any bonus
in respect of any completed year that ended prior to the date of such
termination, which bonus shall be paid not later than the fifteenth (15th) day
of the third month in the year following the year to which the bonus applies.
(i)            For purposes of this Agreement, "Cause" shall mean that the
Board, acting reasonably and in good faith based upon the information then known
to the Company, determines that Employee has engaged in or committed any of the
following: (A) willful misconduct, gross negligence, theft, fraud, or other
illegal conduct or conduct that violates the Company's Insider Trading Policy or
other regulations of the U.S. Securities and Exchange Commission and with
respect to which Employee was not acting under the advice of counsel for the
Company; (B) refusal or unwillingness to perform any of Employee's material
duties (as "material" is determined by the Board, reasonably and in good faith);
(C) performance by Employee of Employee's duties determined by the Board to be
inadequate in a material (as determined by the Board, reasonably and in good
faith) respect (meaning that Employee has failed to diligently perform his
duties); (D) breach of any material applicable non-competition provision,
confidentiality provision or other proprietary information or inventions
agreement between Employee and the Company; (E) inappropriate conflict of
interest; (F) insubordination (meaning the refusal of Employee to follow a
lawful and reasonable directive of the Board that is made known to him, and that
implementing the directive is within the ambit of Employee's duties); (G)
failure to follow the material directions of the Board or any committee thereof;
or (H) any other material breach of this Agreement.  In addition, an indictment
or conviction of any felony, or any entry of a plea of nolo contendre, under the
laws of the United States or any State shall be considered "Cause" hereunder. 
"Cause" shall be specified in a notice of termination to be delivered by the
Company to Employee no later than the date as of which termination is
effective.  As to subsections (B), (C), (D), (E), (F), (G), and (H), the Company
shall not have Cause unless it provides written notice Employee specifying in
reasonable detail Employee's alleged failure or breach and Employee does not
cure the alleged failure or breach within fourteen days after receipt of such
notice.  The Parties agree that to the extent that the failure or breach cannot
be cured because what occurred in the past cannot reasonably be reversed or
otherwise remedied by future actions or other conduct, then no such cure or cure
period will be permitted.  The determination of whether a matter is "material"
under this Agreement shall be made by the Board, reasonably and in good faith.
5

--------------------------------------------------------------------------------

(ii)            For purposes of this Agreement, "Reasonable Basis" shall mean
(A) a material breach of this Agreement by the Company, provided, however, that
Employee shall provide written notice to the Company of any alleged material
breach within 90 days of the breach first occurring, and any alleged material
breach will only be considered a material breach if the Company fails to cure
such breach within thirty days after receiving notice of such breach, and
further provided that Employee terminates Employee's employment within 30 days
after the end of the cure period for such breach; (B) termination of Employee's
employment by the Company without Cause during the term hereof; (C) a material
reduction in Employee's salary or bonus opportunity, except to the extent that a
majority of the other executive officers of the Company incur reductions of
salary or bonus opportunity that average no less than the percentage reduction
incurred by Employee, and termination of Employee's employment by Employee
within 30 days after the end of the 90-day notice and 30-day cure periods
described below; (D) without Employee's consent, a material reduction in
Employee's title, duties, or responsibilities, or benefits, and termination of
Employee's employment by Employee within 30 days after the end of the 90-day
notice and 30-day cure periods described below; or (E) termination of Employee's
employment by Employee within six months after the end of the 90-day notice and
30-day cure periods described below in the case of a "Disengaging Change Of
Control." For the purposes of this Agreement, the terms "Change Of Control",
"Engaging Change Of Control", and "Disengaging Change Of Control" are defined
below.  Further, in order to be considered a Reasonable Basis termination except
as otherwise provided above in this paragraph, Employee must give notice of the
existence of one of the Reasonable Basis conditions within 90 days of the
condition first occurring and the Company must have 30 days to cure the
condition.


 Notwithstanding any other provision of this Agreement, to the extent that
Employee recommends or requests that the Company establish and/or maintain a
corporate or personal office in Massachusetts, and the Board, in its sole
discretion, does not undertake to establish and/or maintain a corporate or
personal office in Massachusetts, then any such failure of the Board to respond
favorably to Employee's recommendation or request shall not constitute a
rationale or other ground for a claim by Employee that Employee has a Reasonable
Basis to terminate Employee's employment with the Company.


A.            The term "Change Of Control" is defined as follows:
(1)            any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation, other than a merger of the
Company in which the holders of the Company's voting common stock immediately
prior to the merger own a majority of the voting common stock of the surviving
corporation immediately after the merger;
(2)            any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company;
(3)            any approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company;
(4)            the acquisition by any person or entity, or any group of persons
and/or entities of a majority of the stock entitled to elect a majority of the
directors of the Company; or
(5)            subject to applicable law, in a Chapter 11 bankruptcy proceeding,
the appointment of a trustee or the conversion of a case involving the Company
to a case under a Chapter 7 bankruptcy proceeding.
B.            The term "Engaging Change Of Control" is defined as follows:  A
Change Of Control pursuant to which Employee is offered to be employed by the
Company or its successor, provided that each of the following is adhered to:
(1)            the material economic terms of this Agreement continue to be in
effect;
(2)            the material responsibilities of Employee continue to be
substantially similar to those prior to the Change Of Control, which means that
Employee continues to be in charge of running the business that was previously
the business of the Company – even if Employee's title is different because
after the Change Of Control substantially all of the business of the Company
becomes part of a subsidiary or a division, or a similar structure, of the new
controlling person or entity; and
(3)            either (I) the Employee is not required to travel more than 10
miles farther to Employee's primary work location after the Change Of Control
than Employee was required to travel to his primary work location prior to the
Change Of Control; or (II) Employee's primary work location after the Change Of
Control is located not more than 10 miles away from Employee's primary work
location prior to the Change Of Control.
C.            The term "Disengaging Change Of Control" is defined as a Change Of
Control that does not satisfy the definition of an Engaging Change Of Control.



(b)            In the event that Employee's employment with the Company is
terminated for Cause, by reason of Employee's death or disability, or due to
Employee's resignation or voluntary termination (other than for a Reasonable
Basis), then all compensation (including, without limitation, any Base Salary,
and the right to receive a Performance Bonus, and benefits, and the vesting of
any unvested Restricted Options, will cease as of the effective date of such
termination, and Employee shall receive no severance benefits, or any other
compensation; provided that Employee shall be entitled to receive all
compensation earned (including up to two weeks pay for unused vacation), all
benefits and reimbursements due through the effective date of termination, and
payment of any bonus in respect of any completed year that ended prior to the
date of such termination (which bonus shall be paid not later than the 15th day
of the third month in the year following the year to which the bonus applies).
(c)            Employee agrees that the payments contemplated by this Agreement
shall constitute the exclusive and sole remedy for any termination of
employment, and Employee covenants not to assert or pursue any other remedies,
at law or in equity, with respect to any termination of employment.
(d)            Any Party terminating this Agreement shall give prompt written
notice to the other Party hereto advising such other Party of the termination of
this Agreement stating in reasonable detail the basis for such termination (the
"Notice of Termination").  The Notice of Termination shall indicate whether
termination is being made for Cause (if the Company has terminated the
Agreement) or for a Reasonable Basis (if Employee has terminated the Agreement).
6

--------------------------------------------------------------------------------

12.            Remedies.  If there is a breach or threatened breach of any
provision of Section 7, 8,  9 or 11 of this Agreement, the Company will suffer
irreparable harm and shall be entitled to an injunction restraining Employee
from such breach.  Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies for such breach or threatened breach.
13.            Severability.  It is the clear intention of the Parties to this
Agreement that no term, provision or clause of this Agreement shall be deemed to
be invalid, illegal or unenforceable in any respect, unless such term, provision
or clause cannot be otherwise construed, interpreted, or modified to give effect
to the intent of the Parties and to be valid, legal or enforceable.  The Parties
specifically charge the trier of fact to give effect to the intent of the
Parties, even if in doing so, invalidation of a specific provision of this
Agreement is required to make the Agreement consistent with the foregoing stated
intent.  In the event that a term, provision, or clause cannot be so construed,
interpreted or modified, the validity, legality and enforceability of the
remaining provisions contained herein and other application(s) thereof shall not
in any way be affected or impaired thereby and shall remain in full force and
effect.
14.            Waiver of Breach.  The waiver by the Company or Employee of the
breach of any provision of this Agreement by the other Party shall not operate
or be construed as a waiver of any subsequent breach by that Party.
15.            Entire Agreement.  This document contains the entire agreement
between the Parties and supersedes all prior oral or written agreements, if any,
concerning the subject matter hereof or otherwise concerning Employee's
employment by the Company.  This Agreement may not be changed orally, but only
by a written agreement signed by both Parties.
16.            Governing Law.  This Agreement, its validity, interpretation and
enforcement, shall be governed by the laws of the State of New York, excluding
conflict of laws principles.  Employee hereby expressly consents to personal
jurisdiction in the state and federal courts located in Long Island, NY for any
lawsuit filed there against him by the Company arising from or relating to this
Agreement.
17.            Notices.  Any notice pursuant to this Agreement shall be validly
given or served, and deemed effective, if that notice is made in writing and
delivered personally or sent by courier or overnight courier and received at the
following respective address of the Party to whom the notice is being given:
If to Company:                                        Chembio Diagnostics, Inc.
3661 Horseblock Road, Suite A
Medford, NY 11763
Attention: CFO
If to Employee:                                        To the address for
Employee set forth below his signature.
Either Party, by notice given in the manner described above, may change the
address to which his or its future notices shall be sent.
18.            Assignment and Binding Effect.  This Agreement shall be binding
upon Employee and shall be binding on and benefit the Company and its successors
and assigns.  This Agreement shall not be assignable by Employee.
19.            Headings.  The headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.
20.            Construction.  Employee represents that he has (a) read and
completely understands this Agreement and (b) had an opportunity to consult with
such legal and other advisers as he has desired in connection with this
Agreement.  This Agreement shall not be construed against any one of the
Parties.
21.            Directors' and Officers' Insurance.  The Company is to maintain
directors' and officers' insurance in an amount determined by the Board to be
reasonable.
22.            Key Man Insurance.  The Company may, in its discretion, purchase,
one or more "key man" insurance policies on Employee's life, each of which will
be payable to and owned by the Company.  The Company, in its sole discretion,
may select the amount and type of key man life insurance purchased, and Employee
will have no interest in any such policies.  Employee will cooperate with the
Company in securing and maintaining this key man insurance by submitting to all
required medical examinations, supplying all information and executing all
documents required in order for the Company to secure and maintain the
insurance.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
respective day and year set forth below to be effective as of
___________________ ____, 2014.


EMPLOYEE:                                                                                                                COMPANY:


JOHN
SPERZEL                                                                                                  CHEMBIO
DIAGNOSTICS, INC.




______________________________                                                                                                  By:_________________________________
John
Sperzel                                                                                                                Richard
Larkin
Address:_______________________                                                                                                                Chief
Financial Officer
______________________________


Date:__________________________                                                                                                  Date:__________________________






* * * * *


7